Citation Nr: 0830064	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-40 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  As 
support for his claim, the veteran testified at a hearing at 
the RO in March 2006 before a local decision review officer 
(DRO).  

In April 2008, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) so the veteran also could be 
scheduled for another hearing at the RO - this time before a 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  The veteran had this hearing 
in July 2008 before the undersigned VLJ.  


FINDING OF FACT

There is clear and unmistakable evidence the veteran had 
bilateral pes cavus prior to his military service, and there 
also is clear and unmistakable evidence this pre-existing 
congenital disorder was not permanently exacerbated during 
his military service beyond its natural progression, 
resulting in additional disability from superimposed disease 
or injury.


CONCLUSION OF LAW

The veteran's pre-existing bilateral foot disorder was not 
chronically aggravated during his military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate (i.e., incomplete), this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2005 and August 2006.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that March and August 2006 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
the claim in the November 2006 SSOC - including considering 
the additional evidence received in response to that 
additional notice.  See again, Mayfield IV and Prickett, 
supra.



Moreover, the RO sent yet another Dingess letter in that 
November 2006 SSOC, and there has been no reason to again go 
back and readjudicate the claim, such as in another SSOC, 
because the veteran has not submitted any additional evidence 
in response to that additional Dingess notice.  38 C.F.R. 
§§ 19.31, 19.37 (West 2007).  As well, his testimony during 
his July 2008 hearing did not raise contentions that were not 
previously considered by the RO.  That is to say, the absence 
of another SSOC after the most recent November 2006 notice is 
not prejudicial because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication.  
Cf. Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs) and VA treatment records.  He also personally 
submitted duplicate SMRs and SPRs from his active duty 
service, medical literature on pes cavus, and a private 
physician's letter.

A VA medical nexus opinion is not needed to fairly decide 
this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4).  There is no competent medical evidence 
suggesting a permanent increase in severity during service of 
the veteran's pre-existing bilateral foot disorder, beyond 
its natural progression.  So the Board has sufficient, indeed 
more than enough, evidence to fairly adjudicate this claim 
such that a VA examination and opinion would serve no 
constructive purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  



II.  The Merits of the Claim of Entitlement to Service 
Connection for a Bilateral Foot Disorder (Pes Cavus)

The veteran contended during his hearing that he suffers from 
a condition of extremely high arches, i.e., bilateral pes 
cavus.  He readily admits that he had this problem prior to 
beginning his military service and, indeed, was prescribed 
built-up shoes to support his ankles and arches.  But he 
asserts that, during his basic training in the Marine Corps, 
his feet bled and developed open sores.  See the transcript 
of his July 2008 Travel Board hearing testimony.

In addition, the veteran clarified during his hearing that he 
is not claiming entitlement to service connection for 
bilateral pes planus (flat feet).  Although this condition is 
mentioned in his SMRs, along with pes cavus, it is clear that 
his only currently claimed foot disorder is bilateral pes 
cavus.  And the fact that he can only have either bilateral 
pes cavus or pes planus, not both, because of the inherent 
nature of these diametrically opposing conditions, is made 
apparent by two separate podiatrist opinions on record - in 
an April 2005 VA treatment note by Dr. C.W., and in a 
December 2004 consulting opinion letter by Dr. J.M.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996). 



Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. § 3.304(b).  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)



A preliminary consideration for the Board, then, is whether 
the presumption of soundness attached to the veteran upon 
entering service.  He had a military entrance examination in 
April 1970, before starting active duty.  He acknowledged 
during that pre-induction examination that he had experienced 
foot trouble in the past.  But as mentioned, that self-
reported history, by itself, does not constitute a notation 
of a pre-existing foot disorder sufficient to prevent the 
attachment of the presumption of soundness.  
See 38 C.F.R. § 3.304(b)(1); Gahman, 13 Vet. App. At 150; 
Paulson, 7 Vet. App. at 470; LeShore, 8 Vet. App. 406.  Even 
considering his statements, the clinical findings of the 
entrance examiner were that the veteran had "flat feet" 
(perhaps meaning to refer instead to high arches, i.e., pes 
cavus) as a pre-existing disorder.  In any event, it was 
recommended the veteran be further examined by a specialist 
and receive an orthopedic examination, and the fact remains 
there was no specific notation on the report of the entrance 
examination of either "claw foot" or "bilateral pes 
cavus."  Thus, without any such notation of bilateral pes 
cavus within the meaning of 38 C.F.R. § 3.304(b)(1), the 
presumption of soundness attached upon the veteran's entrance 
into service in November 1970.  See Bagby, 1 Vet. App. at 
227.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.  



"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

As for rebutting this presumption of soundness, the Board 
finds clear and unmistakable evidence of pre-existing 
bilateral pes cavus to do this.  It has already been 
acknowledged that the veteran, himself, reported a history of 
foot problems prior to entering service during his military 
pre-induction examination.  He further admitted to the 
Medical Evaluation Board (MEB) that he had deformities of 
both feet since his childhood.  In this vein, he also stated 
to the MEB that a physician had advised him prior to service 
that he had high arches and, accordingly, had treated this 
disorder with corrective shoes.  And that self-reported 
history, while not in and of itself sufficient to rebut the 
presumption of soundness, nonetheless can be considered 
together with all other material evidence in determinations 
as to inception of a disease to make this threshold 
preliminary determination.  See 38 C.F.R. § 3.304(b)(1) and 
(2).  

In this regard, as mentioned, the April 1970 entrance 
examiner notably recommended the veteran be further examined 
by a specialist for both feet and receive an orthopedic 
examination.  And in early March 1971, little more than three 
months after he began serving on active duty, he sought 
treatment for complaints of troubles and pain in his feet.  
He reportedly admitted that he had visited a podiatrist four 
months prior, dating back to before entering service, who had 
informed him that his feet had improved.  And before that, he 
had not seen a podiatrist since many years before service.  
The March 1971 clinician diagnosed these admittedly 
pre-existing foot problems as bilateral pes cavus.  



Following that treatment, a MEB later that month recommended 
discharging the veteran from the military due to his 
diagnosed bilateral pes cavus.  The MEB agreed this was the 
appropriate diagnosis, finding that he had a slight adducted 
forefoot gait and talipes cavus deformity, contractural 
deformity of the third toe of the right foot, and mild 
limitation of plantar flexion.  Because the MEB considered 
him permanently unfit for military service, he was discharged 
in March 1971 after serving only a relatively few months.  

Lastly, the veteran himself readily admitted during his 
hearing to having had a problem prior to entering military 
service of extremely high arches, indicative of bilateral pes 
cavus.  So the Board finds that his SMRs provide the required 
clear and unmistakable evidence that a bilateral foot 
disorder of pes cavus pre-existed service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  See also 38 C.F.R. § 3.303(c) 
indicating that, in regards to pre-service disabilities noted 
in service, there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and that when in accordance with these principles 
existence of a disability prior to service is established no 
additional or confirmatory evidence is necessary.  Section 
3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic 
disease from the date of enlistment, or so close thereto, 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.

Consequently, the Board now turns to the requirement that VA 
also must show by clear and unmistakable evidence that the 
veteran's pre-existing bilateral pes cavus was not aggravated 
by his military service beyond its natural progression, in 
order to fully rebut the presumption of soundness.  See again 
VAOGCPREC 3-2003.

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  



The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence 
of a temporary flare-up, without more, does not satisfy the 
level of proof required of a non-combat veteran to establish 
an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).



Here, the Board finds clear and unmistakable evidence that 
the veteran's 
pre-existing bilateral pes cavus was not aggravated by his 
period of active military service beyond the natural 
progression of the disease.  Concerning this, the discharge 
recommendation report by the MEB provides highly probative 
medical evidence against his claim of aggravation.  Upon 
physical examining him and reviewing his service records, 
including those of persistent pain during service, the MEB 
concluded that his bilateral pes cavus "was neither incurred 
in nor aggravated" by his period of military service.  Quite 
notably, he personally signed a statement immediately after 
the MEB and shortly before his discharge, wherein he 
certified (attested) that it had been explained to him that 
his pre-existing bilateral pes cavus had not been aggravated 
by his military service.  Also notably, he conceded his right 
to challenge the ruling before a Physical Evaluation Board 
(PEB) and, instead, requested an administrative discharge as 
soon as possible.  38 C.F.R. 3.304(b)(3).

So although there was treatment, albeit limited, during 
service for the pre-existing bilateral pes cavus, there is 
clear and unmistakable evidence of no permanent (meaning 
chronic) increase in this underlying disability at discharge 
or for many years after service.  Moreover, although treated 
during service, in Verdon v. Brown, 8 Vet. App. 529 (1996), 
the Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  As 
already alluded to, mere temporary or intermittent flare-ups 
of a pre-existing injury or disease during service are 
insufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993; Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  



There is simply no medical evidence or opinion of record 
supporting the veteran's claim that his pre-existing 
bilateral pes cavus was permanently exacerbated during or by 
his period of active military service.  Further, there are no 
medical records documenting any further complaints, 
treatment, or diagnosis of bilateral pes cavus (to suggest 
the condition was symptomatic) until more than three decades 
after the  veteran separated from the military.  Such a long 
gap in complaint, treatment or diagnosis between his 
separation from the military and his first documented 
post-service treatment is highly probative evidence against 
finding that any permanent increase in the severity of his 
bilateral pes cavus had occurred as a result of his service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The medical and other evidence in this case clearly and 
unmistakably shows there was no permanent increase in the 
severity during service of the pre-existing bilateral pes 
cavus beyond its natural progression.  See Paulson, 7 Vet. 
App. at 470-471; Crowe, 7 Vet. App. at 246.  Although the 
veteran, even as a layman, is competent to allege that he has 
experienced foot pain since his military service ended, 
his lay statements are outweighed by the medical evidence of 
record showing no complaints, treatment, or further diagnoses 
of bilateral pes cavus until several decades after service.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since there is the required clear and unmistakable evidence 
establishing the veteran's pre-existing foot disorder was not 
aggravated by his military service beyond the condition's 
natural progression, his claim must be denied.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also 
Wagner, supra; VAOPGCPREC 3-2003; Cotant, 17 Vet. App. at 
131.  See, too, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




ORDER

The claim for service connection for a bilateral foot 
disorder, including pes cavus, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


